DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Mair on February 17, 2021.

The application has been amended as follows: 
1.	In claim 1, 7th line, replace "the sidewall of the dielectric” with – a sidewall within the dielectric–
2. 	In claim 1, 13th line, replace "a sidewall” with –said sidewall –


Allowable Subject Matter

Claims 1-4, 6-8, 10-15, 17-19, 21, and 23-25 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…the carbon concentration is in a range from 5 atomic percent to 30 atomic percent, wherein the carbon concentration is consistent from a sidewall of the dielectric to a region of the dielectric away from the sidewall of the dielectric; a conductive feature along said sidewall of the dielectric.…” in combination with the remaining limitations. Claims 2-4, 6, and 21 are dependent upon claim 1 and are therefore allowable.

Regarding claim 7, the prior art fails to anticipate or render obvious the claimed invention including “…a second dielectric layer over the adhesion layer, wherein the second dielectric layer does not have pores; pores, and wherein the second dielectric layer has a carbon concentration which is constant throughout the second dielectric layer; and a second conductive feature extending through the dielectric structure, the second conductive feature being electrically coupled to the first conductive feature…” in combination with the remaining limitations. Claims 8, 10-15, 24, and 25 are dependent upon claim 7 and are therefore allowable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899